                                                                                                 Case 2:20-cv-01341-GMN-EJY Document 24 Filed 01/13/21 Page 1 of 2




                                                                                           1   ANTHONY L. MARTIN
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletree.com
                                                                                               AMY L. HOWARD
                                                                                           3
                                                                                               Nevada Bar No. 13946
                                                                                           4   amy.howard@ogletree.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                           7   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   WILLIAM M. LAWSON (admitted pro hac vice)
                                                                                               william.lawson@ogletree.com
                                                                                          10   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   7700 Bonhomme
                                                                                               Suite 650
                                                                                          12   St. Louis, MO 63069
                                                                                               Telephone: 314.827.3428
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   Fax: 317.802.3936
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                               Attorneys for Defendant EAN Services, LLC
                                                                                          15
                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                          16
                                                                                                                             FOR THE DISTRICT OF NEVADA
                                                                                          17
                                                                                          18   CURTIS COBBINS, an individual,                    Case No.: 2:20-cv-01341-GMN-EJY

                                                                                          19                         Plaintiff,
                                                                                          20                                                          STIPULATION AND ORDER TO
                                                                                                      vs.
                                                                                                                                                       DISMISS WITH PREJUDICE
                                                                                          21
                                                                                               EAN SERVICES, LLC, a Foreign Limited
                                                                                          22   Liability Company; DOES 1 through 10; ROE
                                                                                               ENTITIES 11 through 20, inclusive jointly and
                                                                                          23   severally,
                                                                                          24
                                                                                                                     Defendants.
                                                                                          25
                                                                                          26          Plaintiff Curtis Cobbins (“Plaintiff”) and Defendant EAN Services, LLC (“Defendant”), by
                                                                                          27   and through their respective undersigned counsel, hereby stipulate that all claims Plaintiff had or
                                                                                          28


                                                                                                                                               -1-
                                                                                                 Case 2:20-cv-01341-GMN-EJY Document 24 Filed 01/13/21 Page 2 of 2




                                                                                           1   may have had against Defendant that are contained in, reasonably related to, or could have been

                                                                                           2   brought in the above-captioned action, are hereby dismissed, with prejudice, in their entirety.

                                                                                           3          Each party is to bear their own fees and costs.

                                                                                           4   DATED this 12th day of January, 2021.           DATED this 12th day of January, 2021.
                                                                                           5   RICHARD A. HARRIS LAW FIRM                      OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                                                                               P.C.
                                                                                           6
                                                                                               /s/ Burke Huber                                 /s/ Anthony L. Martin
                                                                                           7
                                                                                               Richard A. Harris                               Anthony L. Martin
                                                                                           8   Nevada Bar No. 505                              Nevada Bar No. 8177
                                                                                               Burke Huber                                     Amy L. Howard
                                                                                           9   Nevada Bar No. 10902                            Nevada Bar No. 13946
                                                                                          10   801 S. Fourth Street                            Wells Fargo Tower
                                                                                               Las Vegas, NV 89101                             Suite 1500
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   Attorneys for Plaintiff                         3800 Howard Hughes Parkway
                                                                                                                                               Las Vegas, NV 89169
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                                               William M. Lawson (admitted pro hac vice)
                                                                                          13                                                   OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                         Telephone: 702.369.6800




                                                                                                                                               P.C.
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                                                                               7700 Bonhomme
                                                                                          15                                                   Suite 650
                                                                                                                                               St. Louis, MO 63069
                                                                                          16                                                   Attorneys for Defendant
                                                                                          17                                                 ORDER
                                                                                          18                                                 Dated this 13
                                                                                                                                                        __ day of January, 2021.
                                                                                                      IT IS SO ORDERED.
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22                                                Gloria M. Navarro, District Judge
                                                                                                                                            United States District Court
                                                                                          23                                                                                               45579362.1

                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28


                                                                                                                                               -2-
